     Case 5:18-cv-00397 Document 84 Filed 09/18/19 Page 1 of 2 PageID #: 250



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      BECKLEY DIVISION


KENNETH COZART,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 5:18-cv-00397

BLUESTONE INDUSTRIES, INC.,

                               Defendant.



                                    ORDER OF DISMISSAL


       The Court has reviewed the parties’ Joint Motion to Approve Settlement (Document 79).

Therein, the parties indicated that the Fair Labor Standards Act (FLSA) claims were being

dismissed, the settlement was reached as to seven individuals (including the named Plaintiff) and

was not a class settlement. The Court ordered the parties to provide further information regarding

the settlement to permit meaningful evaluation prior to approval. Instead, the parties filed a

Notice of Withdraw of Joint Motion for Approval of Settlement (Document 81), wherein they state

that Court approval is unnecessary “[a]s there is no class settlement and the settlement will not

involve the Fair Labor Standards Act.” The Court again ordered the parties to provide further

information, noting that “[n]othing on the docket indicates that the FLSA claim was dismissed

prior to the parties reaching a settlement,” and Court approval is required for settlements involving

FLSA claims. Counsel for the Plaintiff filed a sealed document explaining the “tactical decision”

to dismiss the FLSA claim and negotiate a settlement as to the claims brought pursuant to the West

Virginia Wage Payment Collection Act. (Document 83.)
    Case 5:18-cv-00397 Document 84 Filed 09/18/19 Page 2 of 2 PageID #: 251



       After careful consideration and based on the Plaintiff’s representation that the FLSA claim

was voluntarily dismissed and was not part of the settlement negotiations, the Court ORDERS

that the Joint Motion to Approve Settlement (Document 79) be TERMINATED as withdrawn.

The Court further ORDERS that the remaining requirements and deadlines contained in the

scheduling order be suspended, that any pending motions be TERMINATED AS MOOT, and

that this action be DISMISSED WITH PREJUDICE and STRICKEN from the docket.

       The Court DIRECTS the Clerk of this Court to send a certified copy of this Order to any

pro se party and to all counsel of record.



                                             ENTER: September 18, 2019
